Name: Commission Regulation (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regions
 Type: Regulation
 Subject Matter: executive power and public service;  consumption;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31996R1418Commission Regulation (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regions Official Journal L 182 , 23/07/1996 P. 0009 - 0010COMMISSION REGULATION (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 20 (5) thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 31 (5) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (5), as last amended by Regulation (EC) No 2537/95, and in particular Article 26 (5) thereof,Whereas the Council has decided to introduce a graphic symbol with a view to ensuring greater awareness and consumption of natural and processed quality agricultural products specific to the most remote regions of the Community; whereas detailed rules required for the implementation of this measure should be laid down;Whereas the Council Decision stipulates that the conditions for the use of the graphic symbol, namely the drafting of the list of natural and processed agricultural products which may bear the symbol and the definition of the quality characteristics, methods of production, packaging and manufacture of processed products must be proposed by the trade organizations in the most remote regions; whereas it should be specified that these requirements may be adopted by reference to existing standards under Community rules or, failing these, to international standards, or by reference to traditional methods of cultivation and manufacture;Whereas in order to make the best possible use of this specific promotional instrument available to producers and manufacturers of quality products specific to the most remote regions and in the interests of simplifying management and control and making them more effective, the right to use the graphic symbol should be conferred on the operators directly responsible for the production, packaging with a view to marketing and manufacture of the products concerned, established in those regions who give an undertaking to observe certain rules;Whereas it is the responsibility of the competent authorities in the regions concerned to adopt the additional administrative requirements needed to ensure the correct operation of the mechanisms put in place and to guarantee observance of the rules undertaken;Whereas provision should be made for the Commission to be notified of the information required to enable it to ensure that the conditions for the implementation of this measure are as uniform as possible in the various very remote regions;Whereas the joint Management Committee of the management committees concerned has not delivered an opinion within the period set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. The graphic symbol introduced pursuant to Article 20 of Regulation (EEC) No 3763/91, Article 30 of Regulation (EEC) No 1600/92 and Article 26 of Regulation (EEC) No 1601/92 shall be used only with a view to increasing awareness and consumption of natural and processed agricultural products specific to the most remote regions which satisfy requirements laid down on the initiative of trade organizations representative of operators in the abovementioned regions.2. The requirements referred to in paragraph 1 shall concern quality standards and compliance with cultivation, production and manufacturing techniques and presentation and packaging standards.These requirements shall be defined by reference to Community rules or, failing these, to international standards or, where necessary, shall be adopted specifically in respect of products from the most remote regions on a proposal from the representative trade organizations.Article 2 The right to use the graphic symbol shall be granted by the competent authorities in the Member States of production, or by a body authorized by them for this purpose, in respect of each product for which the requirements referred to in Article 1 have been adopted, depending on the nature of the product, to operators in one of the following classes hereinafter called 'users`:- individual producers or producer organizations or groups,- businessmen who package the product for marketing,- manufacturers of processed productsestablished in the territory of their remote region who meet the requirements of Article 3.The right shall be conferred by the grant of approval in respect of one or more marketing campaigns.Article 3 1. Approval, as provided for in the last paragraph of Article 2, shall be granted, at their request, to users who:- give an undertaking, depending on the circumstances, to produce, package or manufacture products which meet the requirements of Article 1,- have at their disposal, where necessary, the technical plant and equipment required for the production or manufacture of the product in question, in accordance with the above requirements,- undertake to keep accounts that will facilitate the monitoring, in particular, of the production, packaging or manufacture of the product which is eligible for the graphic symbol,- undertake to comply with all checks and verifications requested by the competent authorities.2. Approval shall be withdrawn where the competent authority establishes that the approved user has failed to fulfil the requirements relating to the product or an obligation arising from the undertakings referred to in paragraph 1. Withdrawal of approval shall be temporary or permanent depending on the seriousness of the failure established.Article 4 The competent authorities shall verify at regular intervals compliance by users with the conditions for the use of the graphic symbol and with the undertakings referred to in Article 3. They may delegate the exercise of these checks to bodies qualified for that purpose which offer the technical competence and impartiality required. In such cases, the bodies shall report regularly to them on the performance of the control tasks.Article 5 1. The competent French, Portuguese and Spanish authorities shall adopt any additional administrative measures necessary to administer the graphic symbol arrangements. These measures may include, in particular, the levying of a fee on users of the graphic symbol for its printing and to cover the administrative costs and costs arising from control operations.2. The competent authorities referred to in paragraph 1 shall inform the Commission forthwith of the services or, as appropriate, bodies responsible for the grant of approval to users and for carrying out the checks required for the application of this Regulation. They shall notify also, prior to their adoption, a draft of the additional measures referred to in paragraph 1 within three months of the entry into force of this Regulation.Article 6 Member States shall apply the relevant existing national provisions to prevent and where necessary penalize the misuse of the graphic symbol or adopt measures necessary to that end. They shall notify the Commission of the measures applicable within six months of the entry into force of this Regulation.Article 7 The Commission shall ensure that the graphic symbol and products for which it may be used are published in the Official Journal of the European Communities.Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 173, 27. 6. 1992, p. 1.(4) OJ No L 260, 31. 10. 1995, p. 10.(5) OJ No L 173, 27. 6. 1992, p. 13.